PER CURIAM.
We find no error in the trial court’s conclusion that the evidence in this case was insufficient to raise a presumption of undue influence. In re Estate of Carpenter, 253 So.2d 697 (Fla.1971). We further find the inconsistent statement of the trial court that the evidence was sufficient to require respondents to come forward with a reasonable explanation insufficient to preclude affirmance. If the proponent was given the responsibility of going forward, as she was, the evidence supports the trial court’s ultimate conclusion that all of the evidence fails to prove that the proponent exercised any undue influence. The burden of proof remained on the opponent, throughout the case 1; and there is record *300support to conclude that the burden was not met.
HERSEY, C.J., and DOWNEY and GLICKSTEIN, JJ., concur.

. Carpenter, supra; and In re Estate of Davis, 462 So.2d 12 (Fla. 4th DCA 1984), receding on *300rehearing en banc from 428 So.2d 774 (Fla. 4th DCA 1983).